Ingraham, J.:
The complaint alleges an agreement between the defendants and the plaintiff whereby the defendants promised that they would warrant a certain check signed by one Franks to be good, and would warrant and guarantee its payment on presentation to the said bank upon which it was drawn, if the plaintiff would pay to the said defendants the sum of $600, which- sum was duly paid, and that' the said check signed by the said Frank was dishonored and payment *156refused. This is the agreement alleged in the complaint upon ivhich the plaintiff bases his action.
The defendants .in their answer deny the allegations of the. complaint, allege a separate and different agreement between the parties than that alleged in the complaint, and then, “ further answering said complaint,, and. as a further and separate defense thereto, these defendants allege: ” That the agreement or contract of guaranty mentioned and referred to in the 3d paragraph of the complaint herein is an agreement, contract or promise to answer for the debt or default' of. another, person,' and that no memorandum of said agreement Or contract was ever made in writing, and that said agreement is, therefore, void under the Statute of Frauds. To this sepa rate defense the plaintiff demurred,-.and the court below sustained the demurrer. The defense’ is not that the contract which the defendants allege was made was not in writing, and was,, therefore:, void,' but that the. contract which the plaintiff in his complaint alleges, was made was not in writing and, therefore, void. In this separate defense there is no denial of the contract as alleged in the .complaint. It is true that other portions of the answer deny that contract, but this separate defense is a. defense that. the contract as alleged by the plaintiff is a void contract as not being in writing; .It is pleaded as a separate -defense, and as such separate defense it;is pleaded as applying to the contract alleged in the complaint. The •plaintiff can only recover on proof that the contract on which lie 1bases his cause of action was made, and upon any amendment of the complaint being allowed, the defendant would have a right to answer such an amended complaint.
The rule is well settled that “ each defense, separately statéd as á separate defense, must be in itself complete, and must contain all that -is necessary to answer the whole cause of action^ or to 'answer* that part thereof which it purports to answer. The former rule iri this respect is not relaxed by -the Code.” ■(! Ency. of PI. & Pr, .852,-and cases there cited.) -
We have, therefore, to determine whether or not such-a contract, -as is alleged in the complaint, is within the Statute of' Frauds. We think it clear that it is not. The defense itself alleges that the coni .tract set forth in the complaint is one to answer for the debt ór default of another person, but this is clearly unsound. The coni *157tract as alleged is, that the defendants, being the owners of a check of one Franks, sold it to the plaintiff for a sum of money paid by the plaintiff to the defendants, and, as a part of that agreement of sale, the defendants promised the plaintiff that the check would be paid, and, if not paid, that they would pay it. That is the substance of the agreement as alleged, and it is to enforce that agreement that the action is brought.
It is quite clear that this is an entirely independent contract for a new and independent consideration made between the plaintiff and the defendants, whereby the defendants became obligated to pay a sum of money upon the failure of the bank upon which the check was drawn to pay it on demand. That such an agreement is not a contract or promise to answer for the debt or default of another person is conclusively established by the cases of Bruce v. Burr (67 N. Y. 240); Cardell v. McNiel (21 id. 336), and Milks v. Rich. (80 id. 269).
The contract alleged in the complaint is, in substance, an agreement whereby the plaintiff gave to the defendants a sum of money, for which the defendants gave to the plaintiff Franks’ check, and, as a part of that transaction, agreed that Franks’ check would be paid, or, if not paid, that they, the defendants, would pay it. That is quite different from the construction of the contract as claimed by counsel for the defendants, by which, as he construes the agreement, defendants said to Pratt, “ Let us have $600 and Franks will make his check to you for the amount.” There is no such allegation in the complaint. On the contrary, it assumes the existence of Franks’ check, and that the plaintiff gave to the defendants a sum of money named, and at that time received from the defendants Franks’ check, the defendants making at the same time the agreement upon which the action is brought. Counsel for the appellant also appears to take the position that a defense of the Statute of Frauds is not demurrable.. The fact alleged in the defense which sets up the Statute of Frauds is, that the contract was not in writing. By a demurrer to such a defense, that fact is admitted, and it then becomes a question of law as to whether or not the contract sued on is one that the statute requires to be in writing; and no reason is suggested why the court cannot, pass upon that question upon a demurrer as well as upon the trial.
*158I am, therefore, of the opinion- that the contract or promise upon which the cause of action is based is not a promise to answer for the debt, default or miscarriage of another, is not by the statute required to be in writing, and that the demurrer was properly sustained.
The judgment is affirmed, with costs, the defendants to have the right to amend the answer within twenty days on payment of the costs in the court below and in this court.
Van Brunt, P. J., Williams, Patterson and O’Brien, JJ., concurred.
Judgment affirmed, with costs, and with leave to the defendants to amend answer within twenty days on payment of the costs in the court below and in this court.